Case 5:19-Cv-01192-E.]D Document 1-1 Filed 03/04/19 Page 1 of 1
CIVIL COVER SHEET

The JS-CAND_ 44 civil cover sheet and the information contained lierein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as_ provided by local rules of court. This form, approved iri its original form by the Judicial Conference of the United States in September l974, is required for the Clerk of
Couit to initiate the civil docket sheet (SEL~` INSTRUCT/ONS ON NEXTPAGE OF THIS FORM.)

JS-CAND 44 (Rev. 06/17)

 

I. a) PLAINTIFFS _ DEFENDANTS_ , ,
ary J_ Harmon and ISE Entey{amment, lnc_ Kerry Wallurn, Willie Nelson, Boulder Music Group, LLC & Kathy
Hardt

Count of Residence of First Listed Defendarit
(11\/ U. '. PLA/NTlFF cAsEs ONLY)

NOTE: lN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (IfKnown)

William J. Tayloi' for Wallum & Hardt
Howard Holderness, Jr. for Willie Nelson

(b) County of Residence of First Listed Plaintiff SANTA CLARA

TOMBSTONE, ARIZONA
(EXCEPTIN U.S. PLAINTIFF CASES)

(C) AftOmeyS (Firm Name, Address, and Telep/?one Number)

Dhaivat Shah, Grellas & Shah LLP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an "X" in O)ie Box O)7/y) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Boxfor P[aintif`
_ (For Di\»'ersily Cases O/71y) and One Box for Defe)idanl)
_ , ' PTF DEF PTF DEF
l U'S‘ G°Vemmcnt lemlff X 3 §§d§rg£:;s”t;?°e;l Nol a Parly) Citizeri of `l`his State l l Incorporated or Priricipa.l Place X 4 4
' ' ' of Business In This State
2 U S G tD f d t 4 D_ ,t Citizcn of Anothcr Statc 2 X 2 Incorpoi'ated and Principal Plaee 5 5
` ' overnmen c en an mem y 4 . ~ . . of Business In Anotl'ier State
. l . .
(]ndlcate Cillzemth of 1 a) ile.s m llem I[[) Citizen or Subjem on 3 3 Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (P/ace an "X" in One Box Oli/y)
' ~ CONTRACT TOR`TS FORFEITURE/PENALTY ' BA`N;KRUPT'CY ~ ' _ ;OTHER'STATUTES’
l 10 lnsi.irziiice I>ERSONAL lN_]URy PERSONAL INJURy 625 Drug Related Seizure of 422 Appeal 28 USC § 158 375 False Claims Act
i20 Marine 3 m Ai,pia,,e 365 personal klqu _ Produm PIOPC“Y 21 USC § 881 423 Wirhdmwai 28 Usc 376 Qui ram (31 Usc
~130 Mill°r AC‘ 315 Airpiane Producz Liabiiiry Linbilify 690 O*h€’ § 157 § 3729(3)) ‘
0140 Negotiable instrument 320 Assmm’ libel & Slander 367 Heulth Cure/ LABOR PROPERTY RIGHTS y 400 Slaf_€ R€aPF"Dfllf>llmem
150 Re°°‘/ery of 330 Federal Employers’ miammccuucal licrs.°.nal 7l0 Fair Labor Standards Act 820 Copyriglits ' 410 Anmmst _
Overpaymem Of Liabimy lowry Product Llablmy 720 Labo /Mana~e ent 830 Pateiit 430 Banks and Bankmg
Veteran’s Benei'its 340 va .ne 368 Asbestos Pcrsonal injury Rehtrions " m _ 450 Commerce
151 Medicare Act l n 4 pmduct liability ' ‘ 835 Patent~Alereviated Ne\v 460 D t_
_ 345 Marine Product Lizibility PERSONAL PROPERTY 740 Railway Labor Act Drug Application emma lon
132 R°°°"°ry °f D°f“““°d 350 Momr vehi¢ie 751 Famiiy and Medicai 340 deemari< 470 Ra€k°f@er Infl_u€l?°€d &
Sfud€n? LOSHS (EXClud@S » 355 Moto Veh_cle product 370 Otl'ier Fraud Lcave Act Corrupt Orgamzations
Veterans r 1 . - - , SO`CIAL SECURITY -
153 Recovery)of Liabiiiry 371 T““h m Le“dmg 790 orher Labor Lirigari<m 861 HIA (1395&) 480 COHS“m€’ Cfedlf
everpaymem 360 orher Pers@nai injury 380 th¢r P°'S°“al Pr<>Peffy 791 Empioy¢e Reti,emem , 490 Cabie/sar Tv
fV ’ f 362 Peisonal ln_jury -Medical Damage Income Security Act 862 mack L’~mg (923) _ 850 Seeurities/Commodities/
° e‘em 5 Be“e "S ~ 385 Prope Damage Producr 863 DiwC/Diww (405( Ex¢hange
Malpractice ny g))
360 St°°kh°'d°“' S“i‘$ liability IMMIGRATION 364 ssiD me xvi 890 other scameory Acrions
X 190 Other Contract _ { 462 Naturalization . ll l A t
195 Comract Prod“ct liability CIVIL‘R'IG¥‘ITS PRISONER PETIT]ONS Apphcation 865 RSI (405(§)) ::; ;::::; nf;.\:male 151 avers
196 i=ranchise 440 Oth°r C““’ R‘gms HABEAS CORPUS 465 Orher immigration FEDERAL TAX SUITS f ‘~
Y 441 V<>fing 463 Aiien Decainee Acrions 870 ram (U,S_ Plaimiffor 895;:€€®10 0 Inf<>rmav<>n
REAL PROPERT, 442 Em 1 .
~ P Oymem 510 Motions to Vacate Defendaiit) _ _
210 Land Condemiiation 443 Housing/ Scntence 371 IRS_Third party 26 USC ' 896 Arb"trfm°rz
220 Foreclosure Accommodations 530 Geneml § 7609 899 £dt;rli{imstraiive l;‘rocediiiref
230 Rent Lease & Ejectmem 445 Am€r~ W/DiS&bilifi¢S_ 535 Death Penalty A° :V;§wc,‘;§onppea °
Employmcnt gen y e l l
240 T°“S ‘° La“d v , . .i. . OTHER 950 conscimz;onaiiry of stare
z45 T°H moth liability 446 Amel` “_/Dlsabl mes~()thcr 540 Mandamus & Oiliei' Statutes
290 Aii other Reai Pr<>peny 448 Ed“°a"°" 550 civii Righrs
555 Prisoii Conditiori
560 Civil Dctaincc-
Coiiclitions of
Coni`inement
V. ORIGIN (Place an “X" in One Box Only)
l Original X 2 Removed from 3 Remaiided from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Miilticl.istrictl n
Proceedirig State Court Appcllate Couit Reopcncd Anothcr Distriet (speci'fj)) Litigation-'l`ransfer Litigation-Dircct File
VI_ CAUSE OF Cite the U.S. Civil Starute under which you are filing (Do mix cize iurisdiczional statutes unless llivemi¢v):
18 U.S.C. Section l962(c)`
ACTION . .
Brief description of cause:
Civil Rico claim v
VII. REQUESTED IN CHECK iF Ti'~iis is A CLASS ACTioN DEMAND $ 10,000,000.00 CHECK YES oniy if demanded in complaint
COMPLAINT; UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: ` Yes No
VIII° RELATED CASE(S)’ J'UDGE DOCKET NUMBER
IF ANY (See ins/mc/i()n.\j:
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) SAN FRANCISCO/OAKLAND X SAN JOSE EUREKA-MCKINLEYVILLE

 

DATE 03/04/20 l 9

SIGNATURE OF ATTORNEY OF RECORD

William J. Taylor /signed/

